IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                        :   No. 2519 Disciplinary Docket No. 3
                                        :
CARL LOUIS EPSTEIN                      :   Board File No. C3-18-120
                                        :
                                        :   (Indiana Supreme Court, No. 49S00-1604-
                                        :   DI-192)
                                        :
                                        :   Attorney Registration No. 54765
                                        :
                                        :   (Out of State)


                                     ORDER

PER CURIAM
       AND NOW, this 4th day of October, 2018, having indicated his consent to the

imposition of a ninety-day suspension reciprocal to that imposed by the Indiana

Supreme Court, Carl Louis Epstein is suspended for ninety days from the practice of

law in this Commonwealth.